SACKETT, C.J.
(dissenting).
The majority concludes “[i]t is unnecessary to interpret the distinction between physical and legal custody because in this context they are identical,” and “[n]o amount of contact with the child rises to the level of physical or legal custody without a judicial determination.... ” I must disagree because I believe the majority misapplies the statute by failing to examine the language chosen by our legislature.
The record shows that the legal custody of Jaden was placed with Leah in April of 2002. The issue is whether Jaden’s “physical” custody was removed from April for the required period necessary to terminate under section 232.116(l)(h)(3).
“Physical custody” is not defined in Iowa Code chapter 232. The question is, what do the words “physical custody” mean in the applicable statute? The primary goal in interpreting a statute is to ascertain the enacting body’s intent. State v. Casey’s Gen. Stores, Inc., 587 N.W.2d 599, 601 (Iowa 1998). To determine legislative intent, we not only look to the language of *33the statute, but the objects sought to be accomplished, the purpose served, the underlying policies, the remedies, and the consequences of the various interpretations. Iowa Comprehensive Petroleum Underground Storage Tank Fund Bd. v. Mobil Oil Corp., 606 N.W.2d 359, 364 (Iowa 2000). Once we have determined the legislature’s intent, we interpret the statute so as to give effect to the purpose underlying the legislation. Top of Iowa Co-op. v. Sime Farms, Inc., 608 N.W.2d 454, 460 (Iowa 2000). We will seek a reasonable interpretation which will best effect the purpose of the statute and avoid absurd results. In re N.H., 383 N.W.2d 570, 572 (Iowa 1986); In re M.L.W., 461 N.W.2d 609, 613 (Iowa Ct.App.1990).
In enacting chapter 232 the legislature enunciated the purposes of the chapter in providing it “shall be liberally construed to the end that each child under the jurisdiction of the court shall receive, preferably in the child’s own home, the care, guidance, and control that will best serve the child’s welfare and the best interest of the State.” Iowa Code § 232.1; In re N.M., 491 N.W.2d 153, 155 (Iowa 1992).
While section 232 does not define “physical custody” the legislature did provide a definition of “custodian” in chapter 232:
“Custodian” means a stepparent or a relative within the fourth degree of consanguinity to a child who has assumed responsibility for that child.... The rights and duties of a custodian with respect to a child are as follows:
a. To maintain or transfer to another the physical possession of that child.
b. To protect, train, and discipline that child.
c. To provide food, clothing, housing, and medical care for that child.
d. To consent to emergency medical care, including surgery.
e.To sign a release of medical information to a health professional.
All rights and duties of a custodian shall be subject to any residual rights and duties remaining in a parent or guardian.
Iowa Code § 232.2(11). This definition includes rights and duties commonly held by one who has custody of children. See Black’s Law Dictionary, 385 (6th ed.1990) (defining “custody of children” as the care, control, and maintenance of a child).
The code section dealing with issues of children and their families may provide some guidance. When statutes relate to the same subject matter or to closely allied subjects, they are said to be in pari mate-ria and must be construed, considered, and examined in light of their common purpose and intent. Farmers Co-op. Co. v. DeKoster, 528 N.W.2d 536, 538 (Iowa 1995).
In chapter 598, pertaining to dissolution of marriage and domestic relations, the legislature has defined “legal custody” as:
[A]n award of the rights of legal custody of a minor child to a parent under which a parent has legal custodial rights and responsibilities toward the child. Rights and responsibilities of legal custody include, but are not limited to, decision making affecting the child’s legal status, medical care, education, extracurricular activities, and religious instruction.
Iowa Code § 598.1(5).
In the same section, “physical care” is defined as “the right and responsibility to maintain a home for the minor child and provide for the routine care of the child.” See Iowa Code § 598.1(6). Although these definitions are not found in chapter 232, I believe they are instructive in our analysis of the issue before the court.
If the legislature had intended termination of parental rights under section *34232.116(l)(h)(3) to hinge upon removal of legal custody, it could have used the term “legal custody” in that section as it did in section 232.102(1). The legislature chose instead to specify termination is based upon the time during which a parent is dispossessed of “physical custody.” I can only conclude the legislature intended the concept of “physical custody” to be distinct from “legal custody.” My conclusion is buttressed by the principle statutes are not construed in such a way as to render words superfluous. Vivian v. Madison, 601 N.W.2d 872, 878 (Iowa 1999). We are guided by what the legislature actually said, rather than what it could or should have said. Marcus v. Young, 538 N.W.2d 285, 289 (Iowa 1995); State v. Hatter, 414 N.W.2d 333, 337 (Iowa 1987). I conclude the legislature’s choice of the term “physical custody” in section 232.116(l)(h)(3) indicates an intent that in order for the court to terminate parents’ rights pursuant to the section, the child must not merely be under the legal control of another person, but also under the physical control of a person or agency who is not the child’s parent for the requisite period of time.
I conclude one who has physical custody under section 232.116(1)(h)(3) exercises physical possession, care, control, and responsibility over a child. A physical custodian performs regular caretaking duties while residing with the child including, but not limited to, those duties listed in sections 232.2(ll)(a), (b), and (c). This definition of “physical custody” is consistent with the spirit of other language of section 232.116(l)(h)(3) allowing termination only if “any trial period in the home has been less than thirty days.” Such a definition comports with a policy determination made by the legislature that a parent’s rights should not be terminated if he or she has lived with and provided substantial parental care for the child during the relevant statutory period.
Having so determined, we need to examine the evidence to see if the State has proved by clear and convincing evidence that April did not exercise physical custody over Jaden until June 2, 2003.
April lived in the same apartment with Jaden and the record would show he slept in a bed in her room. Her mother worked outside the home and April accepted responsibility for him during that time even though her grandmother was in the home. April worked with parenting classes, and without question read and spoke of parenting problems. Her relationship with her child was good. She was attentive to his head problems and involved in his hospitalization and surgery. Jaden was healthy and well-fed. There were complaints that April was a late riser and her mother more frequently got Jaden up in the morning. Some evidence also indicated April was heard to yell at her son and she on occasion used slapping for discipline. However, the finding that Jaden was a child in need of assistance was not based on a finding that April either failed to adequately care for him or abused him in any way. April had substantial involvement with Jaden’s health and well being during the time she lived with him in Leah’s home. She assumed responsibility for him. While her mother and grandmother may have assisted with the child caring responsibilities, that alone is insufficient to prove by clear and convincing evidence that he was out of her “physical custody” for the required time.
The statutory time period specified in section 232.116(l)(h)(3) begins to run on the date custody is transferred and continues to run until the date of the termination hearing. See In re A.M.S., 419 N.W.2d 723, 725 (Iowa 1988). The record is clear Jaden lived with his mother, April, until June 2, 2003. The termination hearing *35was held on August 20, 2003, less than three months later.1
The termination'should be reversed.
HECHT and VAITHESWARAN, JJ., join this dissent.

. The petition to terminate was filed before April left the home.